              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00272-MR


DAVID OPPENHEIMER,               )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                       ORDER
                                 )
                                 )
JAMES SEAN GRIFFIN and           )
JENNIFER FOWLKES GRIFFIN,        )
                                 )
                   Defendants.   )
________________________________ )


      THIS MATTER is before the Court sua sponte.

      The Plaintiff initiated this action against the Defendants James Sean

Griffin and Jennifer Fowlkes Griffin on September 24, 2018. [Doc. 1]. After

receiving extensions of time within which to execute service [see Docs. 7,

10], the Plaintiff filed affidavits of service, indicating that the Defendants were

served on June 13, 2019. [Docs. 11, 12]. To date, however, the Defendants

have not made an appearance or otherwise defended this action, and the

Plaintiff appears to have made no effort to prosecute the action further

against the Defendants. The Court will allow the Plaintiff fourteen (14) days

to file an appropriate motion or otherwise take further action with respect to
the Defendants. The Plaintiff is advised that failure to take further action

against the Defendants will result in the dismissal of his claims against them.

      IT IS, THEREFORE, ORDERED that within fourteen (14) days of the

entry of this Order, the Plaintiff shall file an appropriate motion or otherwise

take further action with respect to the Defendants. The Plaintiff is advised

that failure to take further action against the Defendants will result in

the dismissal of his claims against them.

      IT IS SO ORDERED.
                              Signed: September 3, 2019




                                          2
